[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                                Aug. 13, 2009
                             No. 08-16997                     THOMAS K. KAHN
                         Non-Argument Calendar                    CLERK
                       ________________________

                         Agency No. A097-956-234

JEAN SAINT-JOUR,


                                                                      Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.


                       ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                             (August 13, 2009)

Before TJOFLAT, EDMONDSON and BIRCH, Circuit Judges.

PER CURIAM:
      Jean-Marie Saint-Jour, a native and citizen of Haiti, seeks review of the

decision of the Board of Immigration Appeals (“BIA”) affirming the immigration

judge’s (“IJ’s”) order of removal and denial of his application for asylum and

withholding of removal under the Immigration and Nationality Act (“INA”), and

relief under the United Nations Convention Against Torture and Other Cruel,

Inhuman, or Degrading Treatment or Punishment (“CAT”), 8 U.S.C. §§ 1158,

1231, 8 C.F.R. § 208.16(c). After reviewing the record, we DENY his petition.

                                I. BACKGROUND

      Saint-Jour is a native and citizen of Haiti who entered the United States in

2005. See Administrative Record (“AR”) at 250. On 28 April 2005, he was issued

a notice to appear by the Department of Homeland Security (“DHS”), charging

him with removability as an alien not in possession of a valid entry document

and/or a valid travel document, pursuant to INA § 212(a)(7)(A)(i)(I), 8

U.S.C. § 1182(a)(7)(A)(i)(I). Id.

      In 2007, Saint-Jour filed an application for asylum, withholding of removal,

and CAT relief based on his political opinion and membership in a particular social

group. Id. at 189, 193. In his application, he identified himself as a musician and

poet who had written songs and poems criticizing the Lavalas government. Id. at

193. Saint-Jour noted that he published a book of poetry in 2003 containing some



                                          2
poems critical of Lavalas and that the book sold about 750 copies.1 Id. He claimed

that because of his criticism of the Lavalas government, his uncle, Max Box, a

member of the Lavalas party, wanted to kill him. Id.

       Saint-Jour also stated that, in 2004, he entered and won a songwriting

competition with a song accusing the Lavalas government of misleading and doing

nothing for the people of Haiti. Id. On 3 March 2004, while Saint-Jour was

speaking on the radio about his song, Box called in, saying that he had warned the

Lavalas party about Saint-Jour and calling on the party and its supporters to

destroy Saint-Jour. Id.

       Saint-Jour further noted in his application that, while in college, he was a

member of a student organization called Solidarity Between Philosophers2, which

fought for tuition decreases, criticized Haiti’s senators, and held demonstrations

against the government. Id. at 193, 200. He claimed to have been the president of

that organization from November 2002 until 2003. Id. at 200. Because of his



       1
          Saint-Jour submitted a copy of three poems from his book, Leave My Body: Shadow
and Light, that were critical of the Lavalas government. Id. at 150, 154-55, 157, 159-60. His
poem “Do We Look Alike” included the following verse: “Lavalas has stopped all our resources
/ All our animals has gone crazy / If you talk you’re smashed / You’re better off smashed than
suffocated.” Id. at 155. He also criticized the government in some of his other poems, including
“Don’t Be Shocked” and “Asylum.” Id. at 122, 157, 159.
       2
          In his application, Saint-Jour referred to the student group as “Solidarity Between
Philosophers,” but at the removal hearing, the group’s name was translated as “Solidarity of
Philosophers of the Northwest.” Id. at 113, 200. For the sake of consistency, we refer to it as
“Solidarity Between Philosophers.”
                                                   3
involvement with Solidarity Between Philosophers, he was accused of opposing

the Lavalas party. Id.

      Saint-Jour claimed that Box had threatened his life and stated that he

believed that Box or other Lavalas members would kill him if he returned to Haiti.

Id. at 193-94, 200. He also stated that, before arriving in the United States, he

lived in the Bahamas for seven months and wanted to apply for asylum there, but

the Bahamian government was deporting many Haitians back to Haiti. Id. at 195.

      Saint-Jour also submitted copies of the U.S. State Department’s Haiti

Country Report on Human Rights Practices (“Country Report”) for 2004 and 2006,

as well as a January 2007 travel warning from the U.S. State Department

describing security concerns in Haiti. Id. at 138-48, 172, 174-88. The 2004

Country Report stated that numerous pro-Lavalas supporters had been arrested or

killed. Id. at 176-80. The 2006 Country Report noted that President Jean Bertrand

Aristide had resigned and left Haiti in February 2004, that a new president was

elected in 2006, and that the United Nations had more than 6,000 troops in Haiti to

provide security. Id. at 138.

      On 18 May 2005, Saint-Jour appeared before the IJ pro se and stated that he

understood the charges against him. Id. at 77. At the removal hearing on 30 April

2007, where he was represented by counsel, Saint-Jour testified on direct

examination that he joined Solidarity Between Philosophers in January 2002,
                                           4
noting that the group fought for students’ rights at Haitian universities. Id. at 113,

115. He stated that he joined the group because education costs were rising and

there were no computers for the students, even though Haitian senators were

receiving high salaries at the time. Id. at 115. Saint-Jour stated that he was elected

president of the group in November 2002. Id. As president from 2003 to 2004, he

held meetings and spoke on the radio every week. Id. at 115-16. On 28 February

2003, he participated in a demonstration that drew a crowd of 889 people. Id. at

116. Saint-Jour claimed that the police refused to provide security for the

demonstration, and one person was injured when the group was stoned. Id. at 116-

18.

      Saint-Jour further testified that his uncle, Max Box, was an official member

of the Lavalas party, but claimed that he could not get proof of Box’s party

membership because Box wanted to kill him. Id. at 118-19. Saint-Jour stated that

Box wanted to kill him because he published a book of poetry that was critical of

the Lavalas party’s bad acts. Id. at 119.

      Saint-Jour also recounted the 2004 songwriting competition and his 3 March

2004 radio interview about his winning song, entitled “Give Haiti a Chance.” Id.

at 123-24. He testified that the first person to call the radio station was Box, who

threatened to kill him and said that he would be a problem for the government if it

did not cut off his wings. Id. at 123. Between ten and twelve other people called
                                            5
the radio station, and people destroyed the stairwells leading to the radio station;

however, Saint-Jour was not harmed physically. Id. at 124-125.

      Saint-Jour testified that he went into hiding in Cap Haitien from March to

September 2004, staying at a house where eleven people lived. Id. at 126. While

he was sleeping at the university one night, the other people living in the house

were beaten, but he testified that he did not know why they were attacked. Id. at

126-127. From September 2004 to April 2005, Saint-Jour lived in the Bahamas

and tried to get legal residency there, but a government official told him it was

impossible for Haitians to get legal status at that time. Id. at 127-28. He stated that

was afraid to return to Haiti because Lavalas supporters would not forget his

writing and because his song was still being played on the radio there. Id. at 128.

      On cross-examination, Saint-Jour testified that nothing had happened to his

two brothers who were still living in Haiti, and that no one had come looking for

Saint-Jour after he left the country. Id. at 129. He stated that the student group

Solidarity Between Philosophers was still active but admitted that he had no proof

of his membership. Id. at 130. Saint-Jour also acknowledged that the senators that

he and the student group criticized were from various parties, not just Lavalas. Id.

at 131. He further admitted that he never reported his uncle’s death threat to the

police and that he had no proof of any of his radio appearances, even though he

conceded that the radio station was very easy to get in touch with. Id. at 132, 134.
                                           6
Saint-Jour also testified that although the people who were attacked in the house in

which he had been staying did report the attack to the police, he did not have a

copy of the report. Id. at 134.

       On redirect, Saint-Jour testified that, during the period from March to

September 2004, the political atmosphere in Haiti was dangerous, and there was a

massacre in St. Marc where a journalist’s tongue was cut off. Id. at 135. He also

asserted that the police were not functioning normally during that time. Id. at 136.

       The IJ denied Saint-Jour’s application and ordered him removed to Haiti,

finding that he was credible, but that he had not established harm that rose to the

level of past persecution. Id. at 52-53, 57-58. The IJ noted that he was never

physically harmed, arrested, or detained in Haiti, and determined that Box’s single

verbal threat over the radio did not rise to the level of persecution under the INA.

Id. at 54.

       As to future persecution, the IJ found that Saint-Jour credibly testified that

he feared persecution and thus demonstrated a subjectively genuine fear of future

persecution. Id. However, the IJ noted that Saint-Jour was not entitled to a

presumption that his life or freedom would be threatened in the future because he

had not proven past persecution. Id. The IJ further observed that Saint-Jour’s

application was subject to the REAL ID Act of 2005, which required Saint-Jour to

provide documentation to clearly establish that he would be persecuted if he were
                                           7
to return to Haiti. Id. at 54-55. The IJ noted that while Saint-Jour did submit a

copy of the book of poems that he wrote that were critical of Lavalas, he failed to

produce evidence of his uncle’s membership in Lavalas or any evidence of threats.

Id. at 55. The IJ found that the 2004 Country Report in particular contradicted his

claims, because the report identified Lavalas members and supporters as the targets

of persecution. Id.

      In terms of an objectively reasonable fear of future persecution, the IJ found

that Saint-Jour had not established a reasonable possibility that he would suffer

persecution, particularly since Haiti was being governed by a coalition government

assisted by the United Nations and there was no indication that the present

government would target Saint-Jour based on his prior writings. Id. at 56.

Furthermore, the IJ found that Saint-Jour had not established that he was unable to

relocate to another part of Haiti in order to avoid his uncle. Id. Because Saint-Jour

had not met the lower burden of proof for asylum, he likewise failed to meet the

higher burden for withholding of removal. Id. at 56-57. The IJ also concluded that

Saint-Jour had not shown eligibility for CAT relief. Id. at 57.

      Saint-Jour filed a notice of appeal with the BIA, arguing that substantial,

probative, reliable, and uncontradicted evidence established that he would face

persecution if he returned to Haiti. Id. at 37, 39. In his brief to the BIA, Saint-Jour

argued that he established his membership in a group of similarly situated persons
                                           8
who have experienced a pattern or practice of persecution–i.e., opponents of the

Lavalas party. Id. at 17-18. He argued that his participation in a demonstration as

a student and the publication of his songs and poems criticizing Lavalas showed

that he was part of this group. Id. at 18. Furthermore, he argued that he

demonstrated past persecution through the evidence that his uncle–a Lavalas

official–publicly threatened him, the radio station was attacked on the day of his

appearance, his friends were the victims of violent attacks, and his song criticizing

the Lavalas party continued to play on the radio in Haiti. Id. at 18, 20.

      The BIA dismissed Saint-Jour’s appeal from the IJ’s denial of his claims,

adopting and affirming the IJ’s decision. Id. at 2. The BIA agreed with the IJ that

any harm experienced by Saint-Jour was insufficient to amount to persecution, and

it also found that the evidence was insufficient to establish a well-founded fear of

future persecution. Id. Furthermore, the BIA agreed that Saint-Jour failed to

establish that he could not internally relocate in order to avoid his uncle, and it

concluded that it was not more likely than not that he would be tortured by or with

the consent of Haitian government officials if he returned. Id.

                                  II. DISCUSSION

      On appeal, Saint-Jour argues that he established past persecution and a well-

founded fear of future persecution on account of his student group membership and

his public criticism of Haiti’s Lavalas government. Specifically, he asserts that,
                                            9
considered collectively, threats made against him by his uncle and other Lavalas

supporters who called into a radio show on which he was a guest, an attack on that

radio station, and an attack on a group of people with whom he shared a house

demonstrated past persecution. Because he demonstrated past persecution, Saint-

Jour argues that he was entitled to a presumption of a well-founded fear of future

persecution. As to withholding of removal, he asserts that the evidence shows that,

despite a change in Haiti’s government, political violence still exists, and there is a

pattern or practice of persecution by Lavalas members against their detractors.

      “We review only the [BIA’s] decision, except to the extent that it expressly

adopts the IJ’s opinion. Insofar as the Board adopts the IJ’s reasoning, we will

review the IJ’s decision as well.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th

Cir. 2001) (citations omitted). In this case, the BIA expressly adopted the IJ’s

decision. Therefore, we review the IJ’s decision as if it were that of the BIA.

       “To the extent that the [IJ’s] decision was based on a legal determination,

[our] review is de novo.” D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 817 (11th

Cir. 2004). Factual determinations, however, are reviewed under the substantial-

evidence test, which requires us to “view the record evidence in the light most

favorable to the agency’s decision and draw all reasonable inferences in favor of

that decision.” Adefemi v. Ashcroft, 386 F.3d 1022, 1026-27 (11th Cir. 2004) (en

banc). We “must affirm the [IJ’s] decision if it is supported by reasonable,
                                           10
substantial, and probative evidence on the record considered as a whole.”

D-Muhumed, 388 F.3d at 818 (quotation marks and citation omitted). “To reverse

the IJ’s fact findings, we must find that the record not only supports reversal, but

compels it.” Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003).

      An alien who arrives in or is present in the United States may apply for

asylum. INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The Attorney General or

Secretary of the Department of Homeland Security has discretion to grant asylum

if the alien meets the INA’s definition of a “refugee.” INA § 208(b)(1)(A), 8

U.S.C. § 1158(b)(1)(A). A “refugee” is:

      any person who is outside any country of such person’s nationality or,
      in the case of a person having no nationality, is outside any country in
      which such person last habitually resided, and who is unable or
      unwilling to return to, and is unable or unwilling to avail himself or
      herself of the protection of, that country because of persecution or a
      well-founded fear of persecution on account of race, religion,
      nationality, membership in a particular social group, or political
      opinion[.]

8 U.S.C. § 1101(a)(42)(A). The asylum applicant carries the burden of proving

statutory “refugee” status. See 8 U.S.C. § 1158(b)(1)(B)(i); 8 C.F.R. § 208.13(a);

Al Najjar, 257 F.3d at 1284. To establish eligibility, the alien must, with specific

and credible evidence, establish (1) past persecution on account of a statutorily

listed factor, or (2) a well-founded fear that the statutorily listed factor will cause

future persecution. 8 C.F.R. § 208.13(a), (b); Al Najjar, 257 F.3d at 1287.

                                            11
Furthermore, “persecution is an extreme concept, requiring more than a few

isolated incidents of verbal harassment or intimidation, and . . . mere harassment

does not amount to persecution.” Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226,

1231 (11th Cir. 2005) (per curiam) (quotation marks, citation, and alteration

omitted).

      To establish a well-founded fear of persecution, the applicant must show that

there is a “reasonable possibility” of suffering persecution if he returns to his home

country. Mejia v. U.S. Att’y Gen., 498 F.3d 1253, 1256 (11th Cir. 2007)

(quotation marks, citation, and emphasis omitted). The fear of persecution must be

“subjectively genuine and objectively reasonable.” Al Najjar, 257 F.3d at 1289.

“The subjective component is generally satisfied by the applicant’s credible

testimony that he or she genuinely fears persecution,” and “[i]n most cases, the

objective prong can be fulfilled either by establishing past persecution or that he or

she has a good reason to fear future persecution.” Id. (quotation marks and citation

omitted). “Evidence of group membership, standing alone, cannot compel a

finding of a well-founded fear of persecution when the record contains ample

evidence to support the contrary finding by the [IJ].” Mohammed v. U.S. Att’y

Gen., 547 F.3d 1340, 1348 (11th Cir. 2008). The alien must show a nexus between

a statutorily protected ground and the feared persecution, and he can do so by

presenting “specific, detailed facts showing a good reason to fear that he or she
                                          12
will be singled out for persecution on account of” the statutorily listed factor.

Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286 (11th Cir. 2005) (quotation marks

and citation omitted).

      However, the alien does not need to prove that he would be “singled out” for

persecution if (1) there is a “pattern or practice” of persecution against similarly

situated individuals and (2) his or her inclusion within that group of individuals

makes fear of persecution reasonable. See 8 C.F.R. § 208.13(b)(2)(iii). “Once the

applicant makes an initial showing of fear of future persecution, the government

may rebut [his] evidence by demonstrating, based upon a preponderance of the

evidence, that the applicant could avoid future persecution by relocating within the

country if, under all the circumstances, it would be reasonable to expect the

applicant to do so.” De Santamaria v. U.S. Att’y Gen., 525 F.3d 999, 1008 (11th

Cir. 2008) (quotation marks and citation omitted).

      As an initial matter, Saint-Jour has failed to raise any arguments in his brief

concerning the denial of CAT relief. Therefore, he has abandoned that issue. See

Sepulveda, 401 F.3d at 1228 n.2.

      Saint-Jour has failed to establish past persecution on account of a statutorily

listed factor, or a well-founded fear of future persecution. See 8 C.F.R. § 208.13(a)

and (b); Al Najjar, 257 F.3d at 1287. First, substantial evidence supports the

findings of the IJ and the BIA that Saint-Jour failed to show past persecution
                                           13
because “persecution is an extreme concept.” Sepulveda, 401 F.3d at 1231

(quotation marks and citation omitted) (noting that menacing telephone calls and

threats made to the alien, her brother, and members of the group to which the alien

belonged were not past persecution). The allegations Saint-Jour relies upon consist

of his participation in a student demonstration, his uncle’s threatening telephone

call to the radio station, the calls of ten to twelve other people to the radio station,

one attack on the radio station’s stairwells, and one attack on people sharing a

house with him. AR at 116, 123-24, 126-27. As to the attack on the house where

he was staying, Saint-Jour testified that he did not know why it was attacked and

offered no evidence that the attack was related to him. Id. at 127. He also testified

that he was not harmed during the student demonstration. Id. at 118. While the

threats and attack on the radio station were related to his criticism of the Lavalas

party, the conduct does not compel the conclusion that Saint-Jour suffered past

persecution, particularly in light of his testimony that he suffered no physical harm

and never received any other threats after his radio appearance. See Mendoza, 327
F.3d at 1287; AR at 125, 129. Even in the aggregate, verbal threats on one

occasion by his uncle and between ten and twelve other unknown people, an attack

on the radio station’s stairs, and an attack on a group of people with whom he

shared a house do not constitute persecution, especially since Saint-Jour testified

that he did not know why his housemates were attacked. See Delgado v. U.S.
                                            14
Att’y Gen., 487 F.3d 855, 861-62 (11th Cir. 2007) (per curiam) (finding past

persecution based on “cumulative effect” of evidence); AR at 123-24, 126-27.

      Second, substantial evidence supports the findings of the IJ and the BIA that

Saint-Jour failed to demonstrate a well-founded fear of future persecution. Even

assuming that he established a subjective fear, substantial evidence supported the

finding that his fear was not objectively reasonable. See Al Najjar, 257 F.3d at

1289. Saint-Jour did not suffer past persecution, and the only bases for his claim

of fear of future persecution were the threats made to him during his radio

appearance on 3 March 2004, and the assertion that his song is still being played in

Haiti. AR at 123-24, 128. However, Saint-Jour failed to present evidence of a

“pattern or practice” of persecution by the Lavalas party against its

detractors–particularly those, like him, who criticized the Lavalas party in a book

and a song but were not involved in other anti-Lavalas activities. 8 C.F.R.

§ 208.13(b)(2)(iii). His fear of being persecuted for his anti-Lavalas views is

particularly unreasonable in light of the 2004 Country Report describing violence

against Lavalas supporters and the 2006 Country Report’s description of the

change in government. AR at 138, 176-80.

      Because Saint-Jour failed to establish a pattern or practice of persecution, he

was required to prove the existence of a “reasonable possibility” that he “would be

singled out individually for persecution.” 8 C.F.R. § 208.13(b)(2)(i), (iii). Saint-
                                          15
Jour failed to provide sufficient evidence to meet his burden of proof when he

testified that he was threatened on 3 March 2004 but has not received a single

threat since then, that his brothers continue to live unharmed in Haiti, and that he

has never been physically attacked by Lavalas supporters. AR at 123-25, 129. He

argues that political violence still exists in Haiti despite the change in government,

but evidence of group membership alone cannot compel a finding of a

well-founded fear of persecution, and Saint-Jour failed to meet his burden of

proving that he would be singled out for persecution. See Mohammed, 547 F.3d at

1348; Forgue, 401 F.3d at 1286. Therefore, Saint-Jour did not meet his burden of

showing refugee status on the basis of a well-founded fear of future persecution.

      Finally, to qualify for withholding of removal, an alien must establish

standards more stringent that those for asylum eligibility. See Sepulveda, 401 F.3d

at 1232-33. Consequently, because Saint-Jour could not prove persecution based

on a protected ground, as required for asylum relief, he necessarily failed to

demonstrate that it was “more likely than not” that he would be persecuted in Haiti,

which is the standard applicable to a withholding of removal claim. Id. Therefore,

the BIA’s finding that Saint-Jour was not eligible for asylum and withholding of

removal is supported by substantial evidence.




                                          16
                                III. CONCLUSION

      Upon review of the record and consideration of the parties’ briefs, we

conclude that substantial evidence supports the IJ’s and the BIA’s conclusion that

the events described by Saint-Jour were not sufficiently extreme to constitute past

persecution, and that he has not shown a reasonable fear of future persecution if he

were to return to Haiti. Thus, he is not eligible for asylum, and he necessarily

cannot meet the more stringent standards for withholding of removal.

Accordingly, we DENY Saint-Jour’s petition for review.

      PETITION DENIED.




                                          17